DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-17 in the reply filed on 10/12/21 is acknowledged. Claim 18 has been withdrawn from consideration. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5, 7-11, and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lotz et al (US 2009/0191327) in view of Lee et al (US 2010/0166945).
Lotz discloses a method for coating comprising: forming a first layer on a first section of a substrate by means of a coating process [0030]-[0032]; detecting an optical spectrum of the first layer [0043]; determining correction information [0036] for the coating process; changing at least one control parameter for controlling the coating process using the correction information [0017]-[0018]; and forming a second layer on a second section of the substrate by means of the coating process using the changed control parameter [0030]. Lotz discloses that the properties of layer stacks or single layers may be determined and various coating tools may be used [0015]-[0016]. Thus, it would have been obvious to detect the optical spectrum of a first layer stack deposited by a multiplicity of coating processes (i.e. coating tools) similarly to a single layer deposited by a single coating tool. Lotz discloses a continuous process wherein a second layer is deposited on a second section of a substrate using the corrected information [0030], but it would have been obvious to deposit the second layer on a second substrate for a batch type process. Lotz discloses that the thickness of the deposited layer is measured by detecting an optical spectrum of the layer and feedback controlling one or more parameters of the coating process responsive to the thickness measured [0030].

Lee discloses calculating thickness of a layer using detected optical spectrum data of the layer [0008] and providing a model (i.e. equation) providing a right-unique mapping function between a deviation in the optical spectrum [0009]-[0010] and the correction information [0039]. The model relates the detected optical spectrum with the thickness of the layer and may be a function of at least one control parameter for the coating process, such as pressure, power, etc. [0010]; [0048]-[0051].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use a model a suggested by Lee in order to relate the optical spectrum deviation, layer thickness, and changing control parameter for the coating process of Lee in order to perform the correction to the control parameter in real-time to improve manufacturing efficiency.
Regarding Claims 2-4, 9-11, 13, and 14, Lotz discloses using the correction information as a control difference [0030]; [0036]. Lotz discloses that the incoming radiation may have one or more discrete wavelengths [0034] and the number of discrete wavelengths may be greater than the number of coating processes [0044] (e.g. more than one wavelength vs one coating process). Thus, it would have been obvious that 
Regarding Claim 5, Lee discloses that the correction information includes a change in power to the coating process [0010]; [0039]. 
Regarding Claims 7 and 8, Lee discloses obtaining an equation (i.e. a model) between the optical spectrum data and the thickness as a function of a process parameter that may be controlled [0008]-[0010]; [0048]-[0049] in order to change deposition conditions based on feedback data [0039]. Thus, it would have been obvious to relate the optical spectrum deviation, thickness of the layer, and process parameter to be changed by known mathematical methods/models in order to perform the correction (change in process parameter) in the process of Lotz in real time for improved manufacturing efficiency.
Regarding Claims 15-17, Lee discloses determining the model between the optical spectrum deviation in a second spectrum from a first spectrum and the change in the thickness of layer (Fig. 3). While Lee does not explicitly disclose changing the control parameter for the coating process in order to obtain the equation in Fig. 3, it would have been obvious since Lee discloses that the equation can be a function of one 
Thus, claims 1-5, 7-11, and 13-17 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Lotz and Lee.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lotz et al (US 2009/0191327) in view of Lee et al (US 2010/0166945) as applied above in view of Waldner (US 2020/0181763).
Lotz and Lee do not disclose that the optical spectrum has a plurality of partial spectra which are weighted among one another and/or differently from one another.
Waldner discloses a method of in situ monitoring a thin film deposition process on a substrate [0001] wherein a weight spectrum is applied to partial spectra in order to discriminate regions that give reliable information about the deviation of the current spectrum and the desired spectrum from other regions that show disturbances [0019]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use a plurality of partial spectra which are weighted as suggested by Waldner to determine the optical spectrum deviation in the process of Lotz or Lee in order to discriminate regions that give reliable information 
Thus, claim 6 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Lotz, Lee, and Waldner. 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lotz et al (US 2009/0191327) in view of Lee et al (US 2010/0166945) as applied above in view of Feuerstein et al (US 4,627,989).
Lotz and Lee do not disclose that the coating process has a plurality of control regions and the spectrum has a plurality of partial spectra, each partial spectrum assigned to a control region and wherein for each control region, the control parameter is determined on the basis of the partial spectrum. 
Feuerstein discloses a coating process for uniformity of film thickness across a substrate (Col. 2, lines 40-45) having a plurality of control regions wherein each control region is assigned a partial optical spectra (sensors 10a-10f) (Fig. 1), and a control parameter of the coating process is controlled for each control region based on the partial spectrum assigned to the control region (Col. 3, lines 7-11; Col. 6, lines 44-56). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a plurality of control regions (i.e. optical spectra sensors) into the process of Lotz or Lee as suggested by Feuerstein in order to correct for any non-uniformity in film thickness across the substrate surface. 
Thus, claim 12 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Lotz, Lee, and Feuerstein. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647. The examiner can normally be reached Monday, Tuesday, Thursday, Friday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715